DETAILED ACTION
1	The present application is being examined under the Pre-AIA  first to invent provisions. This office action is in reply to applicant communication filed on September 25, 2020. Claims 1-14 are pending. Claims 1, 5, 8, and 12 are independent form are presented for examination.

IDS
2	Applicant’s IDS filed on September 25, 2020 has been considered.

Claim Rejections - 35 USC § 103
3	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4	Claims 1-4 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (Shin, hereinafter) (U.S. Patent Application Publication No. 2010/0299597 A1) in view of Jung et al. (Jung, hereinafter) (U.S. Patent Application Publication No. 2011/0244924 A1) further in view of Honkala et al. (Honkala, hereinafter) (U.S. Patent Application Publication No. 2009/0327953 A1).
	Regarding claims 1, Shin teaches a method of an electronic device, the method comprising (Fig. 1 & 3), the method comprising:
displaying, on a touchscreen ([0035] & [0047]-[0048]; display on the text messaging application execution screen, i.e. the incoming message window, as denoted by reference numeral 310, Fig. 3-4), a chat history comprising at least one chat message on a first user interface (UI) for a messenger application ([0035]-[0036]; displays the text messaging application execution screen (first application execution screen), i.e. the incoming message window, as denoted by reference numeral 310; Fig. 3);
displaying, on a the touchscreen, in response to detecting an input for executing another application ([0036], lines 1-3; activating the second application), a second UI for the other application in place of the first UI for the messenger application such that the messenger application is operated in a background state ([0036], [0035] & [0047]-[0048]; while reading the content of the incoming message, the user may need to activate another application (e.g. calendar application) for checking schedules…display the calendar application execution screen (second application execution screen) as denoted by reference numeral 350 in the foreground in response to a user command…and the first application running in the background state, Fig. 3-4); 
receiving at least one second chat message from a second electronic device while the messenger application is operating in the background state ([0047] & [0035]; when an incoming message is received while a specific application in running in the foreground, the user can activate the text messaging application running in the background by selecting an incoming message indication icon or a menu item designated for activating the text messaging application presented on the display screen, Fig. 3-4); and
Shin further discloses the text messaging application with a newly received message displayed in the text messaging application ([0047] & [0035]).

However, Jung in analogous art, discloses in response to detecting an input for re-executing the messenger application operated in the background state ([0202], [0192]-[0197] & [0128]; following a new message arrival for an application running in the background, the user reactivates the background running messenger application, Fig. 12-14 & 5-6), displaying, on the touchscreen, the first UI including the chat history that separately display the at least one second chat message received by the messenger application in the background state and the at least one first chat message previously displayed in the chat history ([0202], [0196]-[0197] & [0190]-[0192]; the messenger application running in the background is reactivated and displayed in the whole window with previous and newly arrived message, Fig. 14(a)->Fig. 14(b) & Fig. 12-13 & 5-6).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Jung because Jung’s teaching would allow Shin’s system to enhance user experience by providing faster message navigation.
But Shin in view of Jung doesn’t explicitly disclose wherein the first UI is displayed on a pre-determined time-based location.             
([0090]-[0091] & [0096]; a user interactions and/or other relevant data received from background activities are displayed in their respective location when the back function activated).             
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Honkala because Honkala’s teaching would allow Shin’s system to enhance user experience by providing faster and complete message navigation. 
 
Regarding claim 2, but Shin doesn’t explicitly discloses displaying a second object on the first UI when returning to the messenger application from the other application. 
However, Honkala in analogous art, discloses displaying a second object on the first UI when returning to the messenger application from the other application ([0096] & [0090]-[0092]; the messenger application running in the background is reactivated and displayed in the whole window with previous and newly arrived message, Fig. 12-13 & 5-6).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Honkala because Honkala’s teaching would allow Shin’s system to enhance user experience by providing faster and complete message navigation. 


However, Honkala in analogous art, discloses wherein the pre-determined location is identified before displaying the second UI for the other application ([0103] & [0111]; selective and recognizable scrolling for displaying content of an activated/switched application).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Honkala because Honkala’s teaching would allow Shin’s system to enhance user experience by providing faster and complete message navigation. 

Regarding claim 4, but Shin doesn’t explicitly discloses displaying at least one of a message lastly received among the at least one first chat message or a message firstly received among the at least one second chat message in the chat history on the first UI when returning to the messenger application from the other application. 
However, Jung in analogous art, displaying at least one of a message lastly received among the at least one first chat message or a message firstly received among the at least one second chat message in the chat history on the first UI when returning to the messenger application from the other application ([0202], [0186]-[0197] & [0186]; the messenger application running in the background is reactivated and displayed in the whole window with previous and newly arrived message, Fig. 12-13 & 5-6). Therefore, 

As for independent claim 8, the limitations of claim 8 are similar to the limitations of claim 1 above. Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

As for dependent claims 9-11, the limitations of claims 9-11 are similar to the limitations of claims 2-4 above. Therefore, the limitations of claims 9-11 are rejected in the analysis of claims 2-4 above, and the claims are rejected on that basis.

5	Claims 5-7 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (Shin, hereinafter) (U.S. Patent Application Publication No. 2010/0299597 A1) in view of Jung et al. (Jung, hereinafter) (U.S. Patent Application Publication No. 2011/0244924 A1) in view of Honkala et al. (Honkala, hereinafter) (U.S. Patent Application Publication No. 2009/0327953 A1) further in view of Liu et al. (Liu, hereafter) (U.S. Patent Application Publication No. 2009/0187916 A1).
Regarding claim 5, Shin teaches a method of a first electronic device (Fig. 1 & 3), the method comprising:
displaying, on a touchscreen, a chat history comprising at least one first chat message on a first user interface (UI) for a messenger application ([0035]-[0036]; displays the text messaging application execution screen (first application execution screen), i.e. the incoming message window, as denoted by reference numeral 310; Fig. 3);
displaying, on the touchscreen, in response to detecting an input for executing another application ([0036], lines 1-3; activating the second application), a second UI for the other application in place of the first UI, such that the messenger application is operated in a background state ([0036], [0035] & [0047]-[0048]; while reading the content of the incoming message, the user may need to activate another application (e.g. calendar application) for checking schedules…display the calendar application execution screen (second application execution screen) as denoted by reference numeral 350 in the foreground in response to a user command…and the first application running in the background state, Fig. 3-4); 
receiving at least one second chat message received from a second electronic device while the messenger application is operating in the background state ([0047] & [0035]; when an incoming message is received while a specific application in running in the foreground, the user can activate the text messaging application running in the background by selecting an incoming message indication icon or a menu item designated for activating the text messaging application presented on the display screen, Fig. 3-4); 
displaying, in response to detecting an input for switching a state of the messenger application from the background state to a foreground state, the at least one another chat message in the chat history on the first UI in place of the second UI ([0035] & [0047]-[0048]; the mobile terminals activates the text messaging application in response to the user command and displays the text messaging application execution screen, i.e. the incoming message window, as denoted by reference numeral 310, Fig. 3-4); and 
Shin further discloses the text messaging application with a newly received message displayed in the text messaging application ([0047] & [0035]).
But Shin doesn’t explicitly disclose determining, in response to detecting an input on the first object, the location of the chat history; in response to detecting an input for re-executing the messenger application operated in the background state, displaying, on the touchscreen, the first UI including the chat history that separately display the received at least one second chat message received by the messenger application in the background state and the at least one first chat message previously displayed in the chat history with a second object separately, wherein the second object is usable for displaying the chat history at the determined location that is determined based on a time.         
However, Jung in analogous art, discloses in response to detecting an input for re-executing the messenger application operated in the background state ([0202], [0192]-[0197] & [0128]; following a new message arrival for an application running in the background, the user reactivates the background running messenger application, Fig. 12-14 & 5-6), displaying, on the touchscreen, the first UI including the chat history that comprises the received at least one second chat message received by the messenger application in the background state and the at least one first chat message previously displayed in the chat history separately, in place of the second UI ([0202], [0196]-[0197] & [0190]-[0192]; the messenger application running in the background is reactivated and displayed in the whole window with previous and newly arrived message, Fig. 14(a)->Fig. 14(b) & Fig. 12-13 & 5-6).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Jung because Jung’s teaching would allow Shin’s system to enhance user experience by providing faster message navigation. 
But Shin in view of Jung doesn’t explicitly disclose determining, in response to detecting an input on the first object, the location of the chat history; a second object; and wherein the second object is usable for displaying the chat history at the preset location when returning to the messenger application from the other application.       
However, Honkala in analogous art, discloses a second object ([0090] & [0096]; a user interactions and/or other relevant data received from background activities); and 
wherein the second object is usable for displaying the chat history at the preset location when returning to the messenger application from the other application ([0090]-[0091] & [0096]; a user interactions and/or other relevant data received from background activities are displayed in their respective location when the back function activated).             
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Honkala because Honkala’s teaching would allow Shin’s system to enhance user experience by providing faster and complete message navigation.
 But Shin in view of Jung further in view of Honkala doesn’t explicitly disclose determining, in response to detecting an input on the first object, the location of the chat history.
However, Liu in analogous art, discloses determining, in response to detecting an input on the first object, the location of the chat history ([0018], [Abstract] & [0014]; preserving the state of a program as a context packet and also increases user convenience for switching between programs wherein the state includes the place/location of the program); and
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Liu because Liu’s teaching would allow Shin’s system to enhance user experience by preserving applications state information for easy switching.

Regarding claim 6, but Shin doesn’t explicitly disclose wherein the determined location is used to display the first UI when receiving a second input on the second object. 
However, Honkala teaches wherein the determined location is used to display the first UI when receiving a second input on the second object ([0096] & [0090]-[0092]; when the back function is activated a selected application screen with previous and latest relevant new state data presented separately in the currently activated application screen, Fig. 2D-2F).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Shin and Honkala because Honkala’s  

Regarding claim 7, but Shin doesn’t explicitly discloses displaying at least a part of the at least a message lastly received among the at least one chat message and at least a message firstly received among the at least one second chat message in the chat history on the first UI when returning to the messenger application from the other application.
However, Jung in analogous art, displaying at least one of a message lastly received among the at least one first chat message or a message firstly received among the at least one second chat message in the chat history on the first UI when returning to the messenger application from the other application ([0202], [0186]-[0197] & [0186]; the messenger application running in the background is reactivated and displayed in the whole window with previous and newly arrived message, Fig. 12-13 & 5-6). Therefore, the limitations of claim 7 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

As for independent claim 12, the limitations of claim 12 are similar to the limitations of claim 5 above. Lee further teaches an electronic device (Fig. 4, Mobile Terminal). Therefore, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.




Conclusion
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
10/20/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447